NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



RASHEEN LARON SMITH,                         )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-2981
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed January 2, 2019.

Appeal from the Circuit Court for
Hillsborough County; Samantha Ward,
Judge.

Howard L. Dimmig, II, Public Defender, and
Siobhan Helene Shea, Special Assistant
Public Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Michael Schaub, Assistant
Attorney General, Tampa, for Appellee.



PER CURIAM.


             Affirmed.


SILBERMAN, KELLY, and ROTHSTEIN-YOUAKIM, JJ., Concur.